Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2020 has been entered.

Response to Arguments
Based on the arguments/remarks and amended claims filed by the applicant on 08/10/2020 have been fully considered and are persuasive in the light of the examiner's amendment.
All previous rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Karthik Kumar on March 3, 2021.
See attached Supplemental Amendment.

Reasons For Allowance
Claims 1-4, 6-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 6, and 11. The closest prior art of record:
Agrawal et al. (US 20060248592 A1) Abstract discloses, “Purposes and recipients are inferred based on the application issuing the query”, see also Fig. 7. 
Mahaffey et al. (US 20110145920 A1), paragraph [0149] discloses determining categories for an application based on aggregated application data. 
Neither does the prior art cited above nor the prior art used in the office action dated 04/09/2020 disclose the entire limitation “performing, by the one or more hardware processors, reconciliation of the data subject preference master and data available in the organization of the data subjects to determine information lacking consent of the data subjects, by: sending a read request to the data subject preference master; receiving encrypted information associated with the read request from the data subject preference master in at least two parts; decrypting the information received in the at least two parts using an associated decryption key, wherein one of the at least two parts comprises data subject identity and the remaining part comprises mapping of a hash value of the data subject identity and data sharing preference information; concatenating the information received in the at least two parts upon decryption; and performing reconciliation of the concatenated information and the data available in the organization of the data subjects to determine information lacking consent of the data subjects.” as cited in the application.
This limitation in conjunction with all the other limitations in claims 1, 6, and 11 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 6, and 11 contain allowable subject matter along with claims 2-4, and 7-9 based on their dependency on claims 1, 6, and 11 
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493